Exhibit 10.1

 

 

 

SECOND AMENDMENT TO LOAN AGREEMENT AND OTHER LOAN

DOCUMENTS

Dated as of May 22, 2014

Among

HENRY HUDSON HOLDINGS LLC, 58th STREET BAR COMPANY LLC, HUDSON

LEASECO LLC and BEACH HOTEL ASSOCIATES LLC,

individually and/or collectively, as the context may require, as Borrower

and

CITIGROUP GLOBAL MARKETS REALTY CORP. and BANK OF AMERICA, N.A.,

collectively, as Lender

 

 

 



--------------------------------------------------------------------------------

SECOND AMENDMENT TO LOAN AGREEMENT AND OTHER LOAN DOCUMENTS

THIS SECOND AMENDMENT TO LOAN AGREEMENT AND OTHER LOAN DOCUMENTS, dated as of
May 22, 2014 (this “Amendment”), is by and among CITIGROUP GLOBAL MARKETS REALTY
CORP., a New York corporation, having an address at 388 Greenwich Street, 19th
Floor, New York, New York 10013 (together with its successors and/or assigns,
“Citi”) and BANK OF AMERICA, N.A., a national banking association, having an
address at One Bryant Park, New York, New York 10036 (together with its
successors and/or assigns, “BOA” and together with Citi and their respective
successors and/or assigns, “Lender”) and HENRY HUDSON HOLDINGS LLC, a Delaware
limited liability company, 58th STREET BAR COMPANY LLC, a Delaware limited
liability company, HUDSON LEASECO LLC, a New York limited liability company and
BEACH HOTEL ASSOCIATES LLC, a Delaware limited liability company, each having
its principal place of business at c/o Morgans Hotel Group, 475 Tenth Avenue,
New York, New York 10018 (individually and/or collectively, as the context may
require, together with its successors and/or assigns, “Borrower”).

W I T N E S S E T H:

WHEREAS, Lender has made a loan in the original principal amount of Three
Hundred Million Dollars ($300,000,000) (the “Loan”) to Borrower pursuant to that
certain Loan Agreement, dated as of February 6, 2014, by and between Borrower
and Lender, as amended by that certain First Amendment to Loan Agreement and
Other Loan Documents, dated as of April 8, 2014, by and between Borrower and
Lender (as so amended, the “Original Loan Agreement”), which Loan is evidenced
by the Original Loan Agreement and the other Loan Documents (as defined in the
Original Loan Agreement); and

WHEREAS, Borrower and Lender now desire to amend the Original Loan Agreement
(the Original Loan Agreement, as amended by this Amendment, and as the same may
be further amended, replaced, restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”) and certain other Loan Documents, each as
more specifically set forth herein.

NOW, THEREFORE, in consideration of the agreements set forth in this Amendment
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged by the parties hereto, the parties hereto hereby agree
as follows.



--------------------------------------------------------------------------------

A G R E E M E N T:

Section I. Modification to Original Loan Agreement.

(i) Section 1.1 of the Original Loan Agreement is hereby amended to replace the
definition of “Component” in its entirety to read as follows:

“Component” shall mean, individually, any one of Component A, Component B,
Component C , Component D or Component E.

(ii) Section 1.1 of the Original Loan Agreement is hereby amended to replace the
definition of “Components” in its entirety to read as follows:

“Components” shall mean, collectively, Component A, Component B, Component C,
Component D and Component E.

(iii) Section 1.1 of the Original Loan Agreement is hereby amended to delete the
definition of “Component F” in its entirety.

(iv) Section 1.1 of the Original Loan Agreement is hereby amended to add the
following definition of “LIBOR Spread” in the appropriate alphabetical order:

“LIBOR Spread” shall mean, collectively, the Note A LIBOR Spread and the Note B
LIBOR Spread.

(v) Section 1.1 of the Original Loan Agreement is hereby amended to replace the
definition of “Note A LIBOR Spread” in its entirety to read as follows:

“Note A LIBOR Spread” shall mean, with respect to each Component, the following
amounts, as the same may be reallocated pursuant to Section 11.1(b) hereof:

(a) Component A, 4.27414%;

(b) Component B, 4.21740%;

(c) Component C, 4.11740%;

(d) Component D, 2.01740%; and

(e) Component E, 3.01740%”

(vi) The final sentence of Section 2.6(a) of the Original Loan Agreement is
hereby deleted in its entirety and shall be replaced with the following:

“Provided no Event of Default has occurred and is continuing, payments pursuant
to this Section 2.6 shall be applied to interest accrued, or to be accrued for
the related Interest Accrual Period in which the Monthly Payment Date occurs for
each Component of Note A, as follows: (i) first, to the payment of interest then
due and payable under Component A; (ii) second, to the payment of interest then
due and payable under Component B; (iii) third, to the payment of interest then
due and payable under Component C; (iv) fourth, to the payment of interest then
due and payable under Component D; and (v) fifth, to the payment of interest
then due and payable under Component E.”

(vii) The second sentence of Section 2.7(d) is hereby deleted in its entirety
and shall be replaced with the following:

 

-2-



--------------------------------------------------------------------------------

“Any principal payments received on the Loan when no Event of Default exists
shall be applied by Lender between the Components of Note A (a) first, to the
reduction of the outstanding principal balance of Component A until reduced to
zero, (b) second, to the reduction of the outstanding principal balance of
Component B until reduced to zero, (d) third, to the reduction of the
outstanding principal balance of Component C until reduced to zero, (e) fourth,
the reduction of the outstanding principal balance of Component D until reduced
to zero, and (f) fifth, to the reduction of the outstanding principal balance of
Component E until reduced to zero.”

(viii) Section 2.11 of the Original Loan Agreement is hereby amended and
restated in its entirety to read as follows:

“Section 2.11. Components of the Loan. For the purposes of computing interest
payable from time to time on the principal amount of the Note A and certain
other computations set forth herein, the principal balance of Note A shall be
divided into Components A through E. The principal amount of the Components
shall be as follows:

 

COMPONENT

   PRINCIPAL AMOUNT  

A

   $ 95,423,000   

B

   $ 39,211,000   

C

   $ 29,147,000   

D

   $ 38,517,000   

E

   $ 55,202,000”   

(ix) Amendment to Other Loan Documents. Each of the Loan Documents (other than
the Loan Agreement) is hereby amended such that (1) each reference in any of the
Loan Documents (other than the Loan Agreement) to the defined terms Component,
Components and Note A LIBOR Spread (which defined terms have been modified
pursuant to this Amendment) shall be deemed to be a reference to such applicable
defined term as so modified, (2) any reference to Component F in any of the Loan
Documents (other than the Loan Agreement) shall be deemed to be deleted in its
entirety and (3) each reference to the Loan Agreement shall mean the Original
Loan Agreement, as modified pursuant to the terms of this Amendment, as the same
may be further amended, replaced, restated, supplemented or otherwise modified
from time to time.

Section II. Reaffirmation of Guaranty and Environmental Indemnity. In connection
with this Amendment, Guarantor hereby:

(a) Consents to and acknowledges this Amendment and acknowledges and agrees that
this Amendment shall not impair, reduce or adversely affect the nature of the
obligations of Guarantor under the Guaranty or the Environmental Indemnity.

(b) Warrants and represents that there are no defenses, offsets or counterclaims
with respect to its obligations under the Guaranty or the Environmental
Indemnity.

 

-3-



--------------------------------------------------------------------------------

(c) Acknowledges that the Guaranty and the Environmental Indemnity and the
obligations of Guarantor contained in the Guaranty and the Environmental
Indemnity are continuing and in full force and effect.

(d) Hereby reaffirms the Guaranty and the Environmental Indemnity and its
obligations thereunder, and acknowledges that this reaffirmation of the Guaranty
and the Environmental Indemnity is for the benefit of Lender.

Section III. No Waiver. The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of Lender
under the Loan Agreement or any of the other Loan Documents, nor constitute a
waiver of any provision of the Loan Agreement or any of the other Loan Documents
by any of the parties hereto.

Section IV. No Presumption Against Party Drafting Amendment. Should any
provision of this Amendment require judicial interpretation, it is agreed that a
court interpreting or construing the same shall not apply a presumption that the
terms hereof shall be more strictly construed against any party by reason of the
rule of construction that a document is to be construed more strictly against
the party who itself or through its agent prepared or drafted the same, it being
agreed that all parties to this Amendment participated in the preparation
hereof.

Section V. Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

Section VI. Ratification. Borrower and Lender hereby ratify and confirm the Loan
Agreement, as modified hereby. Except as modified and amended by this Amendment,
the Loan, the Loan Agreement and the other Loan Documents and the respective
obligations of Lender and Borrower thereunder shall be and remain unmodified and
in full force and effect.

Section VII. No Further Modification. No further modification, amendment,
extension, discharge, termination or waiver hereof shall be effective unless the
same shall be in a writing signed by the party against whom enforcement is
sought, and then such waiver or consent shall be effective only in the specific
instance, and for the purpose, for which given.

Section VIII. Governing Law. This Amendment shall be construed and enforced in
accordance with the laws of the State of New York (without regard to principles
of conflicts of laws). If any provision hereof is not enforceable, the remaining
provisions of this Amendment shall be enforced in accordance with their terms.

Section IX. Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument.

Section X. Entire Agreement. This Amendment constitutes the entire agreement
between Borrower and Lender with respect to subject matter hereof and supersedes
all other prior agreements and understandings, both written and oral, among the
parties with respect to the subject matter hereof.

 

-4-



--------------------------------------------------------------------------------

Section XI. Incorporation of Recitals; Defined Terms. The recitals hereto are
hereby incorporated into this Amendment as if fully set forth herein. All
capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Loan Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

BORROWER:

HENRY HUDSON HOLDINGS LLC,

a Delaware limited liability company

By: Hudson Delano Senior Mezz LLC,

a Delaware limited liability company,

its Managing Member

By: Hudson Delano Junior Mezz LLC,

a Delaware limited liability company,

its Managing Member

By: Morgans Group LLC,

a Delaware limited liability company,

its Managing Member

By: Morgans Hotel Group Co.,

a Delaware corporation,

its Managing Member

By:  

/s/ Richard Szymanski

Name: Richard Szymanski Title: Chief Financial Officer

[SIGNATURES CONTINUED ON NEXT PAGE]



--------------------------------------------------------------------------------

58TH STREET BAR COMPANY LLC, a Delaware limited liability company

By: Hudson Pledgor LLC,

a Delaware limited liability company,

its Managing Member

By: Henry Hudson Holdings LLC,

a Delaware limited liability company,

its Managing Member

By: Hudson Delano Senior Mezz LLC,

a Delaware limited liability company,

its Managing Member

By: Hudson Delano Junior Mezz LLC,

a Delaware limited liability company,

its Managing Member

By: Morgans Group LLC,

a Delaware limited liability company,

its Managing Member

By: Morgans Hotel Group Co.,

a Delaware corporation,

its Managing Member

By:  

/s/ Richard Szymanski

Name: Richard Szymanski Title: Chief Financial Officer

[SIGNATURES CONTINUED ON NEXT PAGE]



--------------------------------------------------------------------------------

HUDSON LEASECO LLC, a New York limited liability company

By: Hudson Managing Member LLC,

a Delaware limited liability company,

its Managing Member

By: Henry Hudson Holdings LLC,

a Delaware limited liability company,

its Managing Member

By: Hudson Delano Senior Mezz LLC,

a Delaware limited liability company,

its Managing Member

By: Hudson Delano Junior Mezz LLC,

a Delaware limited liability company,

its Managing Member

By: Morgans Group LLC,

a Delaware limited liability company,

its Managing Member

By: Morgans Hotel Group Co.,

a Delaware corporation,

its Managing Member

By:  

/s/ Richard Szymanski

Name: Richard Szymanski Title: Chief Financial Officer

[SIGNATURES CONTINUED ON NEXT PAGE]



--------------------------------------------------------------------------------

BEACH HOTEL ASSOCIATES LLC, a Delaware limited liability company

By: Hudson Delano Senior Mezz LLC,

a Delaware limited liability company,

its Managing Member

By: Hudson Delano Junior Mezz LLC,

a Delaware limited liability company,

its Managing Member

By: Morgans Group LLC,

a Delaware limited liability company,

its Managing Member

By: Morgans Hotel Group Co.,

a Delaware corporation,

its Managing Member

By:  

/s/ Richard Szymanski

Name: Richard Szymanski Title: Chief Financial Officer

[SIGNATURES CONTINUED ON NEXT PAGE]



--------------------------------------------------------------------------------

LENDER:

CITIGROUP GLOBAL MARKETS REALTY CORP.,

a New York corporation

By:  

/s/ Ana Rosu Marmann

  Name: Ana Rosu Marmann   Title: Vice President

[SIGNATURES CONTINUED ON NEXT PAGE]



--------------------------------------------------------------------------------

LENDER: BANK OF AMERICA, N.A., a national banking association By:  

/s/ Steven Wasser

  Name: Steven Wasser   Title:   Managing Director

[NO FURTHER TEXT ON THIS PAGE]



--------------------------------------------------------------------------------

The undersigned hereby acknowledges and consents to Section II of this Second
Amendment to Loan Agreement and Other Loan Documents.

 

GUARANTOR:

MORGANS HOTEL GROUP CO.,

a Delaware corporation

By:  

/s/ Richard Szymanski

  Name: Richard Szymanski   Title:   Chief Financial Officer